Citation Nr: 1636825	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  10-08 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for left knee disability.

2.  Whether new and material evidence has been received to reopen a claim for service connection for right knee disability.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a back disability.

4.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to February 1977.

This appeal is before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In January 2014, the Board remanded the Veteran's appeal with instruction to provide him notice of what evidence was required to reopen his claims.  Such notice was provided via a September 2015 letter, and the Board is therefore satisfied that the instructions in its remand of January 2014 have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Evidence received since a March 1983 final Board decision denying service connection for a left knee disability is cumulative or redundant of the evidence previously of record with regard to the basis for the prior denial.

2.  Evidence received since a March 1983 final Board decision denying service connection for a right knee disability is essentially cumulative or redundant of the evidence previously of record with regard to the basis for the prior denial.

3.  Evidence received since a March 1985 final Board decision denying service connection for a back disability is essentially cumulative or redundant of the evidence previously of record with regard to the basis for the prior denial.

4.  The Veteran's service-connected disabilities have not rendered him unemployable or unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Evidence received since a final March 1983 Board decision is not new and material and reopening of the Veteran's claim for entitlement to service connection for a left knee disability is therefore not warranted.  38 U.S.C.A. §§ 5108, 7104(a), (b) (West 2014); 38 C.F.R. §§ 3.156(a); 20.1100. 20.1104 (2015).

2.  Evidence received since a final March 1983 Board decision is not new and material and reopening of the Veteran's claim for entitlement to service connection for a right knee disability is therefore not warranted.  38 U.S.C.A. §§ 7104(a), (b) 5108 (West 2014); 38 C.F.R. §§ 3.156(a); 20.1100, 20.1104 (2015).

3.  Evidence received since a final March 1985 Board decision is not new and material and reopening of the Veteran's claim for entitlement to service connection for a back disability is therefore not warranted.  38 U.S.C.A. §§ 5108, 7104(a), (b) (West 2014); 38 C.F.R. §§ 3.156(a); 20.1100 20.1104 (2015).

4.  The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
		
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated September 2015.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant private medical records identified by the Veteran.  

The Veteran has not been provided with a VA examination.  VA's statutory duty to provide a VA examination in a service connection claim that has been previously denied by a final decision does not attach until the claim has been reopened based on the submission of new and material evidence.  38 C.F.R. § 3.159(c)(4)(iii).  As explained below, the appellant has not submitted new and material evidence here and therefore a VA examination or medical opinion is not required.
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

New and Material Evidence

The Veteran seeks to reopen his previously denied claims for service connection for disabilities of the back and knees.  

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  "New" evidence is evidence not previously submitted to agency decision makers and "material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether the evidence presented or secured since the prior final disallowance of the claim is new and material, the credibility of the evidence is generally presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of the claim on any basis, whether a decision on the underlying merits or, a petition to reopen.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).

In Shade v. Shinseki, 24 Vet. App. 100 (2010), the United States Court of Appeals for Veterans Claims (Court) held that § 3.159(c)(4) does not require new and material evidence as to each previously unproven element of a claim for the claim to be reopened and the duty to provide an examination triggered.  In a fact pattern where a prior denial was based on lack of current disability and nexus, the Court found that newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination.  

Regardless of any RO determinations that new and material evidence has been submitted to reopen service connection, the Board must still determine whether new and material evidence has been submitted in this matter.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Veteran's original claim for service connection for disabilities of the knees and back was denied in a January 1982 rating decision.  The Veteran filed a timely appeal, and the claims were denied by the Board in a March 1983 decision, on the basis that no definite identifiable chronic abnormality of the back or either knee has been demonstrated subsequent to active service, with the exception of a developmental defect not considered a disability for VA purposes.  Specifically, the Board found that an irregularity of the upper anterior margin of the fourth lumbar vertebra was attributable to herniation of the intervertebral disc prior to skeletal maturity.  This decision was not reversed on appeal and thus remains valid and final. 38 U.S.C.A. § 7104(a), (b).

In January 1984, the Veteran filed to reopen his claim for service connection for his back disability only.  He was informed by a May 1984 letter that the claim was denied because no new and material evidence had been submitted.  The Veteran appealed, and the claim was again denied by the Board in a March 1985 decision, on the basis that evidence of a current back disorder did not establish a relationship between a current back disorder and service.  This decision was also not reversed on appeal and thus remains valid and final. 38 U.S.C.A. § 7104(a), (b).

Statements made by the Veteran since these final denials is cumulative of statements made prior to the denials.  In his May 1984 notice of disagreement regarding the reopening of his back claim, he again reported in-service knee pain related to his foot disability.  At a June 1984 VA examination for his back, he reported severe knee pain that comes and goes.  No knee disorder was diagnosed at that time.  In a May 1989 statement, the Veteran reported severe back pain which was caused or aggravated by an injury in service.

The next statements made by the Veteran regarding his claimed disabilities were in his February 2010 claim to reopen, in which he reported increasingly painful injuries to his back and knees caused or aggravated by military service.  In a March 2010 statement, he reported that his service treatment records show that he was put on a profile for back pain, knee pain, and foot pain in service, due to injuries caused or aggravated by military service.  In his August 2010 notice of disagreement, the Veteran explained that his in-service doctors were guilty of malpractice by not taking x-rays in service.  He provided copies of x-rays of his lower back from 1977 which he stated showed his injury.  In a December 2010 statement, he again referred to the post-service x-rays.  In a November 2015 statement, the Veteran explained that the x-rays were new and material evidence because, although they were on the record prior to his prior denial, VA did not have them properly examined by medical experts.  He further reported severe pain and stiffness in his knees and back after physical activity.

As to medical evidence submitted since the final denials, private treatment records include a February 2003 diagnosis of back strain after being involved in a motor vehicle accident.  VA treatment records reflect that in November 2004, the Veteran reported pain throughout his back.  His treating physician stated that his back x-rays showed no fractures.  He had disc narrowing in the cervical spine, but normal lumbar and thoracic x-rays.  His physician further stated that though the Veteran had segmental degenerative changes of the cervical spine, his problem was psychiatric, not orthopedic.  In October 2011, he again reported lower back pain, stating that it was due to an in-service injury.  He declined an x-ray and was diagnosed with chronic lower back pain as well as stress/though issues.

The Board finds that the entirety of the evidence submitted since the final Board decisions of March 1983 and March 1985 is cumulative or redundant of evidence already before the Board when such decisions were issued.  Specifically, there is nothing in the Veteran's statements that is not present in the statements he made when filing his original claim, and there is nothing in the medical records beyond a mere summarization of the Veteran's statements.  There remains no diagnosis of any knee disability, nor any evidence of such beyond the Veteran's continued reports of knee pain.  Similarly, there is no evidence tying any back disability to service beyond the allegation that such a disability was caused or aggravated by service, an allegation identical to that made to VA in his original December 1981 claim.  For these reasons, the Board finds that the entirety of the evidence submitted since the final Board decisions of March 1983 and March 1985 is cumulative or redundant of evidence already before the Board when such decisions were issued, and therefore cannot be considered to relate to an unestablished fact. Therefore, new and material evidence has not been submitted or received, and reopening of the Veteran's service connection claims is not warranted.  

TDIU

The Veteran seeks TDIU.  He contends that his service-connected disabilities, when considered in combination, render him unemployable.

Total disability means that there is present any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  A substantially gainful occupation has been defined as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  VA Adjudication Procedure Manual, Part IV.ii.2.F.24.d.  It also has been defined as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000). 

When jobs are not realistically within his physical and mental capabilities, a veteran is determined unable to engage in a substantially gainful occupation.  Moore v. Derwinski, 1 Vet. App. 356 (1991) (citing Timmerman v. Weinberger, 510 F.2d 439 (8th Cir. 1975)).  In making this determination, consideration may be given to factors such as the veteran's level of education, special training, and previous work experience, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A veteran is totally disabled if his service-connected disability or combination of service-connected disabilities is rated at 100 percent pursuant to the Schedule for Rating Disabilities.  38 C.F.R. § 3.340(a)(2).  Even if a veteran is less than 100 percent disabled, he still is deemed totally disabled under the Schedule for Rating Disabilities if he satisfies two requirements.  38 C.F.R. § 4.16(a).  First, the veteran must meet a minimum percent evaluation.  If he has one service-connected disability, it must be evaluated at 60 percent or more.  If he has two or more service-connected disabilities, at least one disability must be evaluated at 40 percent or more and the combined evaluation of all the disabilities must be 70 percent or more.  The following will be considered as one disability with respect to the minimum percent evaluation: (1) disabilities of one or both upper extremities or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system (e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric), (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Second, the veteran must be found to be unable to secure and follow a substantially gainful occupation as a result of his service-connected disability or disabilities.  Id.

Where the veteran does not meet the percentage evaluation requirements under 4.16(a), he still may be deemed totally disabled on an extraschedular basis under  38 C.F.R. § 4.16(b) when the evidence nonetheless indicates that the veteran is unemployable by reason of his service-connected disabilities.  Under such circumstance the matter is referred to the Director, Compensation Service, ("Director") for consideration.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  Extraschedular TDIU consideration requires contemplation of the following factors:  severity of the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  Although the Board does not have the authority to award an extraschedular TDIU prior to referral to the Director, the Board has jurisdiction to review and award extraschedular ratings in claims that have been denied by the Director.  See Kuppamala v. McDonald, 27 Vet. App. 447 (2015).

In determining whether TDIU is warranted, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran's only service-connected disability is bilateral pes planus, for which he is in receipt of a 50 percent evaluation.  The Board therefore finds that consideration of a schedular TDIU under 38 C.F.R. § 4.16(a) is not available for the Veteran.  Furthermore, the Board finds nothing in the record to indicate that the Veteran's situation is so unusual as to merit a deviation from the schedular criteria.  While the Veteran has remained unemployed since separation from service, this is in part due to a lengthy period of incarceration; and undiagnosed psychological disorders noted by his physicians, for which he is not service-connected in any case.  There is no indication in the record that his pes planus would be an obstacle to his sedentary employment.  Additionally, the Board notes that in March 1981, the Veteran attended a vocational rehabilitation and counseling session with a VA psychiatrist, at which he refused to undergo aptitude testing, became agitated, and had to be escorted out by security.  In this regard it is noted that corresponding to VA's duty to assist the Veteran in obtaining information, is a duty on the part of the Veteran to cooperate with VA in developing claims.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street").  For these reasons, the Board finds nothing in the record to indicate that the Veteran's situation is so unusual as to merit a deviation from the schedular criteria, and referral for an extraschedular TDIU is therefore unwarranted.


ORDER

New and material evidence having not been received, the appeal to reopen the claim for service connection for a left knee disability is denied.

New and material evidence having not been received, the appeal to reopen the claim for service connection for a right knee disability is denied.

New and material evidence having not been received, the appeal to reopen the claim for service connection for a back disability is denied.

A total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU) is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


